      Case 1:20-cr-00052-DLC Document 289 Filed 08/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :
                                         :
                -v-                      :            20cr52-6 (DLC)
                                         :
 DEREK LIVINGSTON,                       :                  ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     There being disagreement between the Government and

defendant regarding how to calculate the offense level of count

three of the indictment, it is hereby

     ORDERED that a Fatico hearing is scheduled for September

17, 2021 at 9:00 AM in Courtroom 18B, 500 Pearl Street, New

York, NY 1007 to address this issue.

     IT IS FURTHER ORDERED that by no later than September 10,

2021, the parties shall disclose any anticipated witnesses in

connection with this hearing.
         Case 1:20-cr-00052-DLC Document 289 Filed 08/11/21 Page 2 of 2



     IT IS FURTHER ORDERED that the parties shall file any

written submissions in connection with this hearing by no later

than September 10, 2021.

     SO ORDERED:

Dated:       New York, New York
             August 11, 2021



                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
